—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered January 31, 1997, which, in an action by a building employee against the building owner for personal injuries sustained on the job, granted defendant’s motion for summary judgment dismissing the complaint as barred by the exclusivity provisions of the Workers’ Compensation Law, unanimously affirmed, without costs.
Plaintiff will not be heard to assert that his employer was not defendant, but rather the building’s managing agent, having accepted workers’ compensation benefits awarded upon the basis that defendant was plaintiff’s employer (Zabava v 178 E. 78, 212 AD2d 406). In any event, the undisputed evidence that defendant issued and was listed on plaintiff’s W-2s as plaintiff’s employer, that defendant paid plaintiff’s wages, benefits and workers’ compensation insurance, and that plaintiff was injured while making repairs to defendant’s building establishes that plaintiff was, at the least, a “special employee” of defendant at the time of the accident (supra). Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.